DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021, has been entered.
Applicant amended claims 26, 29, 36 and 44 and added claim 45.  Claims 26-28, 30-35, 37, 38 and 43-45 are pending before the Office for review.  Claims 29, 36 and 39-42 remain withdrawn in response to a restriction requirement.
(3)
Election/Restrictions
Claim 26 is allowable. The restriction requirement among Species A, B, C, D, E and F, as set forth in the Office action mailed on April 8, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 8, 2020 is withdrawn with respect to Species A, B, C, D, E and F.  Claims 29 and 36, directed to features of Formula II  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 39-42, directed to a method of making the negative electrode remain withdrawn from consideration because the method claim is not amended to explicitly require the same connection features of the D substituent group and it is also unclear as to whether the defined method would produce the oligomeric moieties of claim 26 in light of the amendment, meaning claims 39-42 do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
(4)
Allowable Subject Matter
Claims 26-38 and 43-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.
1, D2 or D3 is directly bound to a silicon atom of the surface, the silicon atom not being directly bound to an oxygen atom, as required by claims 26 and 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ELI S MEKHLIN/Primary Examiner, Art Unit 1759